Per Curiam.
Respondent was admitted to practice by this Court in 1984. He was previously admitted in New Jersey in 1975, where he maintains an office for the practice of law.
By order dated February 5, 2008, the New Jersey Supreme Court reprimanded respondent for record-keeping deficiencies in his attorney trust account. The order further directed respondent to provide the New Jersey Office of Attorney Ethics with quarterly reconciliations of his attorney accounts certified by an accountant, for a period of one year.
*1114Petitioner moves for an order imposing reciprocal discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has submitted an affirmation in response which does not establish any of the available defenses to reciprocal discipline (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion.
We further conclude that, consistent with the discipline imposed in New Jersey and in the interest of justice, respondent should be censured.
Peters, J.P, Carpinello, Rose, Malone Jr. and Stein, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.